Title: From John Adams to Ancient and Honorable Artillery Company, 1 June 1819
From: Adams, John
To: Ancient and Honorable Artillery Company



Gentlemen,
Quincy June 1st. 1819

accept my thanks for your polite Invitation, to your Anniversary Dinner at Faneuil Hall on the 7th. of this Month—nothing would give me greater pleasure than to meet a Society which I have held in veneration from my earliest youth, and to whom I Attribute—in a great Degree that Valour Military Skill Science and discipline which has contributed much to the present and prosperity and glory of the United States—But if I should not appear at your Festival—which I ardently desire—My uncommon Age and Various infirmities must be the Opology— / of your most Respectful humble Servant / and  fellow Citizen
John Adams